1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TIFFANY DEHEN, an individual on                CASE NO. 17cv198-LAB (WCG)
     behalf of herself,
12                                                  ORDER ON DEHEN’S MEMORANDUM
                                      Plaintiff,
                                                    FOR CAUSE
13
                        vs.
14
     JOHN DOES 1-100, TWITTER, INC.,
15   UNIVERSITY OF SAN DIEGO, AND
     PERKINS COIE LLP,
16
                                  Defendants.
17
18          After dismissing with prejudice Plaintiff Tiffany Dehen’s claims against Defendants
19   Twitter, University of San Diego (USD), and Perkins Coie, this Court ordered Dehen to
20   show cause why each of the Defendants’ costs should not be taxed against her. Dkt. 83
21   at 12. Dehen has now responded. For the reasons below, the Court finds that she has
22   failed to show cause.
23          Dehen’s response makes a series of scattershot arguments, none of which are
24   availing. Her primary contention appears to be that by dismissing Twitter, the Court has
25   stripped her of the ability to seek recourse against John Doe. See Dkt. 84 at 2 (“The
26   Court dismissed out defendants before Defendant Twitter provided the identifying
27   information of John Doe . . . .”); Dkt. 84 at 3 (“[T]he Court’s order effectively leaves Ms.
28   Dehen with no meaningful legal recourse to pursue legal action in a court of law for which



                                                   -1-
1    Ms. Dehen has legitimate claims against John Doe . . . .”). First, that’s incorrect. Dehen
2    has never explained why Twitter needs to be a party to the case in order for her to take
3    third-party discovery to uncover the identity of Doe. Second, the argument completely
4    misses the point. Twitter and the other named Defendants “prevailed” in Dehen’s dispute
5    with each of them individually. Whether she has pending claims against John Doe, or
6    whether the Court’s dismissal of the named Defendants somehow impacts her claims
7    against John Doe, is irrelevant to whether the named Defendants, as prevailing parties,
8    are entitled to recover the costs they expended in defending against her claims.
9           Dehen also cites state trial court orders from Tennessee and New Jersey to
10   support her argument that the named Defendants are not entitled to costs. Id. at 1-2.
11   These opinions are not on point and have no relevance to whether Defendants may
12   recover costs under Ninth Circuit law. FRCP 54(d)(1) provides that “costs other than
13   attorneys’ fees shall be allowed as of course to the prevailing party unless the court
14   otherwise directs.” As the Ninth Circuit has recognized, “[b]ecause Rule 54(d)(1) states
15   that costs ‘shall’ be allowed ‘as of course,’ there is a strong presumption in favor of
16   awarding costs to the prevailing party.” Miles v. State of California, 320 F.3d 986, 988
17   (9th Cir. 2003). Courts within the Ninth Circuit have explicitly held that a dismissal for
18   failure to state a claim confers “prevailing party” status on a defendant. See Willis Corroon
19   Corp. of Utah v. United Capitol Ins. Co., 1998 WL 196472, at *3 (N.D. Cal. 1998) (“[W]hen
20   an action has been dismissed for failure to state a claim, the defendant is the prevailing
21   party for purposes of an attorney fee award.”). This District’s local rules support the same
22   finding. Civ. LR 54.1(f) (“The defendant is the prevailing party upon any termination of
23   the case without judgment for the plaintiff except a voluntary dismissal under Fed. R. Civ.
24   P 41(a).”).
25          The Court takes seriously Dehen’s contention that she is indigent and would be
26   unable to pay Defendants’ costs. But she should raise that argument in a motion to set
27   aside an award of costs, not as a basis to prevent Defendants from submitting a bill of
28   costs altogether. See Harrison v. Robinson Rancheria Band of Pomo Indians Bus.



                                                 -2-
1    Council, 2013 WL 6057077, at *4 (N.D. Cal. 2013) (“In any motion to set aside an award
2    of costs, this Court will consider demonstrated evidence of indigence as one of several
3    factors in determining whether to set aside an award, and will balance those factors
4    against the policy considerations that ordinarily compel the losing party to pay costs to
5    the prevailing. But the Court cannot conclude on the basis of the current record that any
6    costs Defendant might seek would necessarily result in severe injustice.”) (internal
7    quotation marks omitted).
8            In short, the Court finds that Twitter, USD, and Perkins Coie are “prevailing
9    parties,” and that Dehen has failed to show cause why Defendants’ costs should not be
10   taxed against her. The Court also finds that there is no reason to delay entry of judgment
11   as to these Defendants, given (1) the significant differences between Dehen’s (now
12   dismissed) claims against the named Defendants and her remaining claims against John
13   Doe, and (2) Dehen’s indication that she intends to appeal. Pursuant to the Court’s Order
14   of Dismissal, Dkt. 83, the clerk is therefore ORDERED to enter judgment in favor of
15   Twitter, USD, and Perkins Coie. FRCP 54(b). This does not affect Dehen’s remaining
16   claims against John Doe. Defendants may each submit a bill of costs by November 9,
17   2018.
18           IT IS SO ORDERED.
19   Dated: October 24, 2018
20                                               HONORABLE LARRY ALAN BURNS
                                                 United States District Judge
21
22
23
24
25
26
27
28



                                               -3-
